Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to Applicant’s reply filed on April 25, 2022.

Status of Claims
Amendment of claims 7 and 8, and addition of claims 19-20 is acknowledged.
Claims 1-17 and 19-20 are currently pending and are the subject of this office action.
Claims 1-6 and 13-17 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 20, 2020.
Claims 7-12 and 19-20 are presently under examination.

Priority
The present application is a CIP of PCT/IB2018/000176 filed on 02/14/2018, and claims priority to provisional application No. 62/458,715 filed on 02/14/2017.



Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.

Claim Rejections - 35 USC § 102 (Modified Rejection Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ClinicalTrials.gov NCT02069561 (Posted 09-18, 2015).

For claim 7, the ClinicalTrials.gov web page teaches a method of treating ulcerative colitis (UC) comprising the administration, to a subject suffering from UC and having a fecal calprotectin (FC) level greater than 150 µg/g, of a composition comprising a therapeutic amount of 2 g/day of eicosapentaenoic acid in free fatty acid (EPA-FFA, from ALFA ™, SLA Pharma AG, Switzerland).
The prior art does not mention the purity level of EPA-FFA, however, since EPA-FFA is the only ingredient being administered, so it is assumed that is 100% pure (i.e. EPA-FFA is the only ingredient being administered).  Further, according to the instant specification the same EPA-FFA from ALFA ™, SLA Pharma AG, Switzerland is 99% pure (see page 6 [0026]).

The prior art is silent regarding “modulating the intestinal microbiota of the mucosal tissue”.  However: “modulating the intestinal microbiota of the mucosal tissue” will inevitably flow from the teachings of ClinicalTrials.gov, since the same compound (pure EPA-FFA) is being administered to the same subjects (patients suffering from UC with FC level greater than 150 µg/g) with the same dose regimen (2 g/day). In other words, products of identical composition cannot exert mutually exclusive properties when administered under the same circumstances.  
In other words, even though the prior art is silent regarding “modulating the intestinal microbiota of the mucosal tissue”, by practicing the method ofClinicalTrials.gov (“the administration of 2 g of pure EPA-FFA per day to subjects suffering from UC with an FC level greater than 150 µg/g)", one will also be “modulating the intestinal microbiota of the mucosal tissue”, even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage ("modulating the intestinal microbiota of the mucosal tissue”) of the method disclosed by ClinicalTrials.gov (“the administration of 2 g of pure EPA-FFA per day to subjects suffering from UC with an FC level greater than 150 µg/g).
 MPEP 2112 I states: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”

The prior art is silent regarding the statement “wherein levels of fecal Precotellaceae and Porphyromonadaceae families are increased and the level of mucolytic Bacteroides spp is decreased”.
However, the above statement does not require additional steps to be performed and simply expresses the intended result of carrying the process anticipated by the prior art: “the administration of 2 g of pure EPA-FFA per day to subjects suffering from UC with an FC level greater than 150 µg/g".
MPEP 2114.04 states: “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A)    “ adapted to ” or  “adapted for ” clauses;
(B)    “ wherein ” clauses; and
(C)    “ whereby ” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability; it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” (Emphasis added).
In the instant case “increased levels of fecal Precotellaceae and Porphyromonadaceae families and decreased level of mucolytic Bacteroides spp” appears to be the result of the process anticipated by the prior art: “the administration of 2 g of pure EPA-FFA per day to subjects suffering from UC with an FC level greater than 150 µg/g", e. g. the intended result of a process step positively recited.  As such, this limitation in the instantly claimed method has not been given any weight.
All this will result in the practice of claim 7 with a reasonable expectation of success.

The prior art is silent regarding the statement in claim 8 “wherein levels of IL-10 and suppressor of cytokine signaling-3 (SOCS3) are increased”.
However, the above statement does not require additional steps to be performed and simply expresses the intended result of carrying the process anticipated by the prior art: “the administration of 2 g of pure EPA-FFA per day to subjects suffering from UC with an FC level greater than 150 µg/g".
MPEP 2114.04 states: “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A)    “ adapted to ” or  “adapted for ” clauses;
(B)    “ wherein ” clauses; and
(C)    “ whereby ” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability; it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” (Emphasis added).
In the instant case “increased levels of levels of IL-10 and suppressor of cytokine signaling-3 (SOCS3)” appears to be the result of the process anticipated by the prior art: “the administration of 2 g of pure EPA-FFA per day to subjects suffering from UC with an FC level greater than 150 µg/g", e. g. the intended result of a process step positively recited.  As such, this limitation in the instantly claimed method has not been given any weight.
All this will result in the practice of claim 8 with a reasonable expectation of success.

For claim 9 the ClinicalTrial.gov reference teaches that the EPA-FFA is from ALFA ™, SLA Pharma AG, Switzerland, which according to the instant specification (see page 6 [0026]) is 99% pure.
All this will result in the practice of claim 9 with a reasonable expectation of success.

For claim 10, the ClinicalTrial.gov reference teaches the administration of 2 g/day.

For claims 11 and 12, the ClinicalTrial.gov reference teaches that the administration period is for 90 days. 
The prior art is silent regarding the statement in claim 19 “wherein the activation of STAT3 is partially inhibited”.
However, the above statement does not require additional steps to be performed and simply expresses the intended result of carrying the process anticipated by the prior art: “the administration of 2 g of pure EPA-FFA per day to subjects suffering from UC with an FC level greater than 150 µg/g".
MPEP 2114.04 states: “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A)    “ adapted to ” or  “adapted for ” clauses;
(B)    “ wherein ” clauses; and
(C)    “ whereby ” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability; it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” (Emphasis added).
In the instant case “the partial inhibition of STAT3” appears to be the result of the process anticipated by the prior art: “the administration of 2 g of pure EPA-FFA per day to subjects suffering from UC with an FC level greater than 150 µg/g", e. g. the intended result of a process step positively recited.  As such, this limitation in the instantly claimed method has not been given any weight.
All this will result in the practice of claim 19 with a reasonable expectation of success.

The prior art is silent regarding the statement in claim 20 “wherein the kruppel-like factor 4 (KLF-4) is induced, promoting goblet cell differentiation”.
However, the above statement does not require additional steps to be performed and simply expresses the intended result of carrying the process anticipated by the prior art: “the administration of 2 g of pure EPA-FFA per day to subjects suffering from UC with an FC level greater than 150 µg/g".
MPEP 2114.04 states: “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A)    “ adapted to ” or  “adapted for ” clauses;
(B)    “ wherein ” clauses; and
(C)    “ whereby ” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability; it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” (Emphasis added).
In the instant case “the kruppel-like factor 4 (KLF-4) is induced, promoting goblet cell differentiation” appears to be the result of the process anticipated by the prior art: “the administration of 2 g of pure EPA-FFA per day to subjects suffering from UC with an FC level greater than 150 µg/g", e. g. the intended result of a process step positively recited.  As such, this limitation in the instantly claimed method has not been given any weight.
All this will result in the practice of claim 20 with a reasonable expectation of success.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.

Examiner’s response:
First, even though the Clinical Trail reference did not post the results of the experiments, it is till enabled for what it discloses, unless Applicant can prove the contrary.  As such the Clinical Trial reference anticipates each and every one of the structural limitations of claim 7 and its dependent claims:
Patients suffering from ulcerative colitis,
Patients having fecal calprotectin level greater than 150 150 µg/g, 
Patients being administered 2 g per day of EPA-FAA at least 95% pure,
So, it is not a question of if and how the Examiner knew that EPA-FFA would inevitably “modulate microbiota of the mucosal tissue” of that the “levels of fecal Precotellaceae and Porphyromonadaceae families are increased and the level of mucolytic Bacteroides spp is decreased”.
It is always expected that under the exact same circumstances, the same outcome will be obtained.  In the instant case, under the exact same treatment (identical structural limitations) it is expected that all the functional limitations (“modulate microbiota of the mucosal tissue” of that the “levels of fecal Precotellaceae and Porphyromonadaceae families are increased and the level of mucolytic Bacteroides spp is decreased”) will inevitably occur, regardless of whether the prior art (or the Examiner) was aware of.  In other words, products of identical composition cannot exert mutually exclusive properties when administered under the same circumstances.  
Apparently, Applicant has discovered a new property or advantage (“modulate microbiota of the mucosal tissue” of that the “levels of fecal Precotellaceae and Porphyromonadaceae families are increased and the level of mucolytic Bacteroides spp is decreased”) of the method disclosed by ClinicalTrials.gov (“the administration of 2 g of pure EPA-FFA per day to subjects suffering from UC with an FC level greater than 150 µg/g).
Second, if Applicant claims that the above functional limitations do not always occur when the same experimental protocols are applied, then Applicant should explain, under which circumstances (i.e. which structural conditions different than the ones in the prior art) levels of fecal Precotellaceae and Porphyromonadaceae families are increased and the level of mucolytic Bacteroides spp is decreased. 
Finally, the fact that the same treatment was reproduced later and showed that the treatment does not work every time, is no reason to overcome the 102 anticipatory rejection, because the same results would have been obtained (i.e. some times the treatment works, sometimes it does not work) by following the structural limitations of the Clinical Trails reference, since the same results should be obtained under the same experimental conditions.










Claim Rejections - 35 USC § 103 (Modified Rejection Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7-12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over McCall et. al. (Aliment. Pharmacol. Therap. (1989) 3:415-424, cited in prior office action), Fretland et. al. (Prostaglandins, Leukotrienes and Essential Fatty Acids (1990) 41:215-233, cited in prior office action), Shimizu et. al. (Journal of Pedriatic Gastroenterology and Nutrition (2003) 37:581-585, cited in prior office action), Scaioli et. al. (BioMed Research International (2015) pages 1-8, cited by Applicant, cited in prior office action) and Costa et. al. (Gut (2005) 54:364-368, cited in prior office action).

For claim 7, McCall teaches a method of treating UC comprising the administration of fish oil (MaxEPA, a mixture of EPA and DHA as triglycerides) containing 3-4 g of EPA daily (a therapeutic amount) to patients suffering from UC for a period of 12 weeks (see patients and Methods on page 416).  All patients showed an improvement in disease activity after 4 weeks (see page 418 under RESULTS Clinical).
Although the fish oil administered (MaxEPA) also contained DHA and Vitamin E which may contribute to the observed effects, in vitro studies would suggest that the active component is EPA (See page 422, last paragraph, see also page 417 under in vitro incubation and page 419, last paragraph).  Further, Fretland, in a review when commenting about the above study, mentioned that in a separate study it was demonstrated that Vitamin E by itself did not have any effect on UC patients (see page 225, left column, first two paragraphs).  Finally, McCall teaches that the study indicated that the patients had a reduced capacity to produce LTB4 (Leukotriene B4) which may contribute to the histological appearance of active disease (see page 422, first full paragraph and third full paragraph). 
Shimizu teaches that the administration of 1.8 g/day of 96.5% pure EPA-ethyl ester (EPA-E) to children suffering from UC for 2 months resulted in increased levels of EPA-FFA and decreased levels of LTB4 (see abstract and see study design on page 582).  Reduction in the overproduction of LTB4 may improve inflammation in UC (see page 584, right column, second half of last full paragraph).
None of the above references teaches the administration of EPA-FFA.  However, Scaioli teaches that the administration of n-3 polyunsaturated fatty acids (n-3 PUFAs like EPA and DHA) may be beneficial to patients with Inflammatory Bowel Diseases (IBD) like Crohn’s Disease (CD) and ulcerative colitis (UC) (see abstract and page 2, left column, last paragraph before 2. Materials and Methods).  For that reason, Scaioli teaches that they studied the pharmacokinetics of administering EPA-FFA to patients with UC.  The patients were administered 2 g/day of EPA-FFA for 8 weeks (see page 2 under 2. Materials and Methods).  The authors concluded that the administration of EPA-FFA resulted in rapid tissue EPA incorporation.  EPA cab be quickly converted into DHA via DPA so that EPA can be considered the “universal donor” of n-3 PUFAs.  As the EPA-FFA gastrointestinal capsules employed in the study enable n-3 PUFA supplementation in high doses with a smaller number of capsules, this formulation overcomes the poor compliance observed with mixed PUFA fish oil derivatives that require dosing with large number of capsules (see page 7 under 5. Conclusions).  The authors also concluded that the administration of EPA-FFA provides the most valuable PK profile in comparison with ethyl ester (Ethyl-EPA or E-EPA) and triglyceride preparations (MaxEPA) (see page 6, left column under section 4. Discussion, third paragraph).
Finally, none of the above references teaches the administration of EPA-FFA to patients suffering from UC with an FC level greater than 150 µg/g.  However, Costa teaches that FC values were 220.6 µg/g in UC relapsing patients and 67 µg/g in non-relapsing patients.  The multivariate Cox (proportional hazard) regression model, after adjustment for possible confounding variables, showed a two-fold and 14-fold increase in relapse risk, respectively, in those patients with CD and UC in clinical remission who had a FC concentration greater than 150 µg/g (see under Results on page 364).

Since the prior art teaches that the administration of mixture of n-3 PUFAs comprising EPA in the form of triglycerides is effective in treating UC, and  since the administration of pure EPA in the form of ethyl ester results in the reduction in the overproduction of LTB4, which is correlated with the efficacy in treating UC, and since the prior art also teaches that the administration of pure EPA-FFA to patients suffering from UC has a better PK profile than the administration of EPA in the form of triglyceride or ethyl ester, before the effective filing day of the invention, it would have been prima facie obvious for the skilled in the art to treat a patient suffering from UC comprising the administration of pure or almost pure EPA-FFA, since has a better PK profile than EPA in the form of triglyceride or ethyl ester, both of which have already proven to be effective in treating UC, and both of which have already proven that effective active ingredient is the free fatty acid form of EPA.  The skilled in the art will be further motivated to administer EPA-FFA to UC patients with FC levels greater than 150 µg/g, because these patients are the ones with higher risk of a relapse.

The prior art is silent regarding “modulating the intestinal microbiota of the mucosal tissue”.  However: “modulating the intestinal microbiota of the mucosal tissue” will naturally flow from the teachings of (or method made obvious by) the prior art, since the same compound (pure EPA-FFA) is being administered to the same subjects (patients suffering from UC with FC level greater than 150 µg/g) with the same dose regimen (2 g/day). In other words, products of identical composition cannot exert mutually exclusive properties when administered under the same circumstances.  
In other words, even though the prior art is silent regarding “modulating the intestinal microbiota of the mucosal tissue”, by practicing the method made obvious by the prior art (“the administration of 2 g of pure EPA-FFA per day to subjects suffering from UC with an FC level greater than 150 µg/g)", one will also be “modulating the intestinal microbiota of the mucosal tissue”, even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage ("modulating the intestinal microbiota of the mucosal tissue”) of the method made obvious by the prior art (“the administration of 2 g of pure EPA-FFA per day to subjects suffering from UC with an FC level greater than 150 µg/g).
MPEP 2145 II states: “The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art, cannot be the basis for patentability when the differences would otherwise be obvious”.  Ex parte Obiaya, 227 USPQ 58, 60. (FP 7.37.07, MPEP 707.07(f)).

The prior art is silent regarding the statement: “wherein levels of fecal Precotellaceae and Porphyromonadaceae families are increased and the level of mucolytic Bacteroides spp is decreased”.
However, the above statement does not require additional steps to be performed and simply expresses the intended result of carrying the process made obvious by the prior art: “the administration of 2 g of pure EPA-FFA per day to subjects suffering from UC with an FC level greater than 150 µg/g".
MPEP 2114.04 states: “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A)    “ adapted to ” or  “adapted for ” clauses;
(B)    “ wherein ” clauses; and
(C)    “ whereby ” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability; it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” (Emphasis added).
In the instant case “increased levels of fecal Precotellaceae and Porphyromonadaceae families and decreased level of mucolytic Bacteroides spp” appears to be the result of the process made obvious by the prior art: “the administration of 2 g of pure EPA-FFA per day to subjects suffering from UC with an FC level greater than 150 µg/g", e. g. the intended result of a process step positively recited.  As such, this limitation in the instantly claimed method has not been given any weight.
All this will result in the practice of claim 7 with a reasonable expectation of success.

The prior art is silent regarding the statement of claim 8: “wherein levels of IL-10 and suppressor of cytokine signaling-3 (SOCS3) are increased”.
However, the above statement does not require additional steps to be performed and simply expresses the intended result of carrying the process made obvious by the prior art: “the administration of 2 g of pure EPA-FFA per day to subjects suffering from UC with an FC level greater than 150 µg/g".
MPEP 2114.04 states: “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A)    “ adapted to ” or  “adapted for ” clauses;
(B)    “ wherein ” clauses; and
(C)    “ whereby ” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability; it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” (Emphasis added).
In the instant case “wherein levels of IL-10 and suppressor of cytokine signaling-3 (SOCS3) are increased” appears to be the result of the process made obvious by the prior art: “the administration of 2 g of pure EPA-FFA per day to subjects suffering from UC with an FC level greater than 150 µg/g", e. g. the intended result of a process step positively recited.  As such, this limitation in the instantly claimed method has not been given any weight.

For claim 9, Scaioli teaches the administration of pure (100%) EPA-FFA (Alfa) (See materials and Methods on page 2).

For claim 10, Scaioli teaches the administration of 2 g/day of pure-EPA-FFA. O’Leary teaches the administration of a composition comprising 3-4 g/day of EPA and Shimizu teaches that the administration of 1.8 g/day of 96.5% pure EPA-ethyl ester (EPA-E).  As such the skilled in the art, based on the efficacy of EPA as triglyceride (O’Leary) or as an ethyl ester (Shimizu) and based on the PK studies of Scaioli will be able to determine the most effective amount of EPA-FFA, thus resulting in the practice of claim 10 with a reasonable expectation of success.

For claim 11, O’Leary teaches the administration of a composition comprising EPA for 12 weeks (84 days).  Shimizu teaches the administration of E-EPA for 2 months (60 days) and Scaioli teaches the administration of pure EPA-FFA for 8 weeks (56 days) all of which anticipate the claimed range of 45 days to about 6 months, thus resulting in the practice of claim 11 with a reasonable expectation of success.

For claim 12, O’Leary teaches the administration of a composition comprising EPA for 12 weeks (84 days).  Shimizu teaches the administration of E-EPA for 2 months (60 days) and Scaioli teaches the administration of pure EPA-FFA for 8 weeks (56 days), all of which are close or very close to the instantly claimed range of 90 days.
The determination of known effective amounts of known active agents for a determined length of time to be administered in order to determine some pharmacokinetic data and efficacy is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, length of administration in a composition in order to achieve a beneficial effect. As Scaioli et al. teach that a length of administration of EPA-FFA to patients suffering from UC in order to determine PK parameters generally and since O’Leary and Shimizu teach the length of administration of different formulations of compositions comprising EPA derivatives, the length of administration considered a result effective variable. Thus, it would also have been obvious to have chosen a length of administration from among those known to be effective in determining the PK parameters and efficacy of administration  
Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
A prima facie case of obviousness may be established even though a prior art reference does not disclose any particular range, but teaches that the claimed parameters are known to affect results or properties
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (“Discovery of an optimum value of a result effective variable…is ordinarily within the skill of the art.”).
All this will result in the practice of claim 12 with a reasonable expectation of success. 

The prior art is silent regarding the statement in claim 19 “wherein the activation of STAT3 is partially inhibited”.
However, the above statement does not require additional steps to be performed and simply expresses the intended result of carrying the process made obvious by the prior art: “the administration of 2 g of pure EPA-FFA per day to subjects suffering from UC with an FC level greater than 150 µg/g".
MPEP 2114.04 states: “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A)    “ adapted to ” or  “adapted for ” clauses;
(B)    “ wherein ” clauses; and
(C)    “ whereby ” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability; it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” (Emphasis added).
In the instant case “the partial inhibition of STAT3” appears to be the result of the process made obvious by the prior art: “the administration of 2 g of pure EPA-FFA per day to subjects suffering from UC with an FC level greater than 150 µg/g", e. g. the intended result of a process step positively recited.  As such, this limitation in the instantly claimed method has not been given any weight.
All this will result in the practice of claim 19 with a reasonable expectation of success.

The prior art is silent regarding the statement in claim 20 “wherein the kruppel-like factor 4 (KLF-4) is induced, promoting goblet cell differentiation”.
However, the above statement does not require additional steps to be performed and simply expresses the intended result of carrying the process made obvious by the prior art: “the administration of 2 g of pure EPA-FFA per day to subjects suffering from UC with an FC level greater than 150 µg/g".
MPEP 2114.04 states: “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A)    “ adapted to ” or  “adapted for ” clauses;
(B)    “ wherein ” clauses; and
(C)    “ whereby ” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability; it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” (Emphasis added).
In the instant case “the kruppel-like factor 4 (KLF-4) is induced, promoting goblet cell differentiation” appears to be the result of the process made obvious by the prior art: “the administration of 2 g of pure EPA-FFA per day to subjects suffering from UC with an FC level greater than 150 µg/g", e. g. the intended result of a process step positively recited.  As such, this limitation in the instantly claimed method has not been given any weight.
All this will result in the practice of claim 20 with a reasonable expectation of success.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
	

Examiner’s response:
First, the above rejection was slightly modified to clarify that:
the administration of pure EPA in the form of ethyl ester results in the reduction in the overproduction of LTB4, which is correlated with the efficacy in treating UC.
Second, the fact that some of the references also administer maintenance drugs like sulfasalazine or mesalamine, does not disqualify the references as prior art due to the use of the word “comprising” in the instant claims, which means that drugs other than EPA-FFA are not excluded.


Double Patenting (Modified Rejection Necessitated by Amendment).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 7-12 and 19-20 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-8, 10-14 and 18 of copending Application No. 16/535,536 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim a method of administering a composition comprising EPA-FFA having a purity of at least 95% to individuals suffering from UC.
“treating ulcerative colitis by modulating the initial microbiota of the mucosal tissue” or “reducing fecal calprotectin levels” will inevitably flow from the teachings of both applications, since the same compound (pure EPA-FFA) is being administered to the same subjects (patients suffering from UC) with the same dose regimen.  In other words, products of identical composition cannot exert mutually exclusive properties when administered under the same circumstances.  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 7-12 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/236,383 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim a method of administering a composition comprising EPA-FFA having a purity of at least 95% to individuals suffering from UC.
“treating ulcerative colitis by modulating the initial microbiota of the mucosal tissue” or “reducing fecal calprotectin levels” will inevitably flow from the teachings of both applications, since the same compound (pure EPA-FFA) is being administered to the same subjects (patients suffering from UC) with the same dose regimen.  In other words, products of identical composition cannot exert mutually exclusive properties when administered under the same circumstances.  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
April 26, 2022.